Name: Commission Regulation (EC) No 135/97 of 24 January 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  agricultural policy;  animal product;  international trade
 Date Published: nan

 No L 24/ 14 EN Official Journal of the European Communities 25 . 1 . 97 COMMISSION REGULATION (EC) No 135/97 of 24 January 1997 amending Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Council Regula ­ tion (EC) No 2222/96 (2), and in particular Articles 9 and 13 thereof, Whereas Commission Regulation (EC) No 1445/95 (3), as last amended by Regulation (EC) No 2333/96 (4), lays down rules of application for import and export licences in the beef and veal sector; Whereas the quantity covered by application for licences with advances fixing of the refund continues to be signifi ­ cantly higher than that normally disposed of; Whereas, in order to avoid jeopardizing the sound man ­ agement of the market, a reduction should be made in term of validity of such licences; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Article 8 ( 1 ) of Regulation (EC) No 1445/95 shall be replaced by the following: ' 1 . Licences shall be valid 30 days from their date of issue as defined in Article 21 (2) of Regulation (EEC) No 3719/88 .' Article 2 This Regulation shall enter into force on the day of its publication in the Officiel Journal of the European Communities. It shall apply to export licences with advance fixing of the refund applied for from the day following the day of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p . 50 . (3) OJ No L 143, 27 . 6 . 1995, p . 35 . 4 OJ No L 317, 6 . 12. 1996, p . 13 .